Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7056 Filed 12/02/20 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 CLARENCE WILLIAMSON, JR.,

        Petitioner,                                         Case No. 11-cr-20564
                                                            Honorable Mark A. Goldsmith
                                                            Magistrate Judge David R. Grand
 v.

 UNITED STATES OF AMERICA,

       Respondent.
 _____________________________________/


        OBJECTIONS TO REPORT AND RECOMMEDATION (ECF 748) TO DENY
      PETITIONER’S MOTION (ECF 630) UNDER 28 U.S.C. §2255 TO VACATE, SET
       ASIDE OR CORRECT SENTENCE AND OBJECTIONS TO ORDER (ECF 749)
           DENYING PETITIONER’S MOTION FOR DISCOVERY IN ECF 659

        NOW COMES CLARENCE WILLIAMSON, by and through counsel, S. Allen Early, and

 hereby files the following objections to the Report and Recommendation of the Magistrate Judge

 (Exhibit A).

        At the outset, Petitioner must give the court background as to the most important claim

 herein: the perjury of witness Gregory Jackson and the subordination of perjury by AUSA David

 Portelli. The theory of the prosecution’s case at trial was that Petitioner ran a conspiracy from

 2000-2010 with deliveries of cocaine to Detroit to Gregory Jackson twice a month every month.

 The prosecution continued this theme in its opposition to Petitioner’s compassionate release

 pleadings. At trial Gregory Jackson gave substance to the theme by testifying that he received

 kilos of cocaine from Petitioner twice a month every month for 10 years, 2000-2010. See Vol. 5,

 Doc. 576, Page ID 2973-3016. The PSI report in this case also stressed and adopted the 10 year

 twice a month theme of the government and emphasized that Jackson was the basis for its



                                                1
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7057 Filed 12/02/20 Page 2 of 17




 conclusion and also stated Jackson and Edwards worked together in the receipt of cocaine. See

 2255 Motion (630) at Page ID 3982.

        During the government’s direct on Jackson, Mr. Portelli testified and encouraged Mr.

 Jackson to testify that he was on probation in 2006 for a drug conviction. See Vol. 5, Doc. 576,

 Page ID 3987. Mr. Jackson agreed with Portelli’s testimony. Id. Petitioner’s undersigned counsel

 was not aware at trial that Jackson was in prison for 30 months commencing January 2006, for the

 drug conviction. See Exhibit E, Affidavit of Counsel. In October 2018, paralegal Otis Paris

 discovered a judgment of conviction which indicates that Jackson was in prison for 30 months

 commencing about January 2006. See Exhibit F incorporated herein by this reference. Mr. Paris

 included the judgment as Exhibit C to his Affidavit in Support of Clarence Williamson’s 2255

 Petition, ECF No. 658, Page ID 4228 at 4229. Petitioner challenged Jackson’s testimony at trial

 and sentencing as being false and not credible; Petitioner also challenged the “every month” theory

 at sentencing. See ECF 630, Page ID 3981. At that time, Petitioner and counsel still did not know

 about Jackson being in prison.

        Petitioner now turns to his first objection to the Report and Recommendation, i.e., there

 are implied Brady, Giglio and Napue v. Illinois claims in the original 2255 Motion that were not

 ruled upon by the Magistrate Judge. These implied claims relate to the prosecutor’s failure to turn

 over material exculpatory evidence of Jackson’s imprisonment, Jackson’s perjury and AUSA

 Portelli’s subornation of perjury.

        Petitioner contends that he has alleged Brady, Giglio and Napue v. Illinois claims in his

 original 2255 Motion regarding the prosecutor’s failure to turn over material exculpatory evidence,

 Jackson’s perjury and AUSA Portelli’s subornation of perjury. See Motion, ECF 630 at page ID

 3981, 4006, 4026-4027; Reply, ECF 655 at page ID 4180-4181. The objection of counsel,



                                                 2
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7058 Filed 12/02/20 Page 3 of 17




 referenced at page ID 3981 of Petitioner’s Motion, clearly challenges the testimony of Jackson as

 false and not credible; these same objections reference a gap in delivery of cocaine that should

 reduce the quantity level and Jackson’s incarceration clearly supplies a gap. The prosecutor also

 in open court during trial swore that the government had turned over all Brady material. See Jury

 Trial TR, Vol. 3, Doc. No. 574, page 254. Petitioner contends, as in Banks v. Dretke, supra, that

 his Gregory Jackson Giglio, Brandy claim has been aired by “implied consent” so that Rule 15(b)

 requires the claim to be treated as if raised in the 2255 Motion. Id.1

           The Gregory Jackson Brady claim satisfies the three elements of Brady. The claim is that

 the prosecution did not disclose to the defense that Jackson was in prison for 30 months

 commencing about January 2006. (See Exhibit B). There is also a Giglio, Napue v. Illinois claim

 for the prosecutor knowingly or unknowingly allowing Gregory Jackson to testify falsely that he

 received cocaine from Petitioner twice a month every month from 2000-2010 and the prosecutor’s

 failure to correct the false testimony. In addition, the prosecutor suborned perjury as discussed

 infra. The three elements for Brady are: (1) evidence must be favorable to accused and Jackson

 being in prison is favorable to Petitioner; (2) the government must suppress the evidence as here,

 (3) and the evidence must be material so that prejudice to Petitioner occurs. In this case the

 favorable evidence about Jackson being in prison combined with Jackson’s perjury on the stand

 and the prosecution’s failure to correct and subordination of perjury is material and puts the case

 in such a different light as to “undermine confidence in the verdict.” See Banks, supra, 540 U.S.

 at 672.




 1
   Banks v. Dretke, 540 U.S. 668 (2004), cited by Petitioner at Page ID 4027 contains a due process, fair trial analysis
 similar to Giglio relating to government misconduct.

                                                           3
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7059 Filed 12/02/20 Page 4 of 17




          Petitioner also has established cause for failure to specifically reference the specific nature

 of Jackson’s lies and AUSA Portelli’s participation in his initial Brady, Giglio (or Banks) claims.2

 See Banks, 540 U.S. at 671.3

          Petitioner has shown cause for not raising the Jackson and Portelli claims as stated in

 Banks: the prosecution clearly withheld exculpatory evidence because the prosecutor did not

 correct Jackson’s perjury on the witness stand. Indeed, the prosecutor joined in and encouraged

 the perjury when the prosecutor stated during direct on Jackson that “you were on probation or

 parole for that cocaine conviction. When was that, when were you on probation or parole for

 that?” Jury Tr, Vol. 4, doc. #576, page ID 2987. Jackson answers the question by saying

 “beginning of 2006.” Id. The beginning of 2006 is when Jackson was to report to prison. See

 Jackson Judgement at Exhibit B.4 This is an egregious violation of Brady, Giglio, Napue and

 Banks. The second and third because elements stated in Banks are satisfied here because Petitioner

 relied on the prosecutor’s recital that Petitioner had received everything known to the government

 and the prosecutor’s testimony that Jackson was on probation. 540 U.S. at 692; Jury Tr, vol. 3,

 doc. #574, page 254, December 4, 2014.

          Petitioner’s counsel did receive a document listing conviction of Gregory Jackson, but the

 document did not contain the sentence for the drug conviction in Michigan. See Affidavit of S.

 Allen Early, attached hereto as Exhibit E. However, it was reasonable for Petitioner to rely on the

 prosecutor’s full disclosure representation and rely on the prosecutor’s statement that Jackson was

 on probation in 2006 for the drug offense. It was also appropriate for Petitioner to assume that


 2
   Brady v. Maryland, 373 U.S. 83; Giglio v. United States, 405 U.S. 150.
 3
   Although Banks is a state court habeas appeal relating to what issues were raised in the state court proceedings so
 as to allow a ruling in federal court, the analysis should also apply to a 2255 proceeding. See Amodo v. United
 States, 743 Fed. Appx. 381, 386 (11th Cir. 2018) (Rule 15(b) applies to 2255 proceeding where implied issues have
 been litigated by the parties). In this case, the parties litigated the credibility of Jackson at trial and sentencing.
 4
   Jackson also lied about living in Pennsylvania during the alleged conspiracy when the Judgment states that his
 residence was in Los Angeles, CA. See Exhibit B; Doc. 576, Page ID 2997, 3005, to 2977-78, 2985-86.

                                                            4
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7060 Filed 12/02/20 Page 5 of 17




 Mr. Portelli would not stoop to improper litigation conduct to advance prospects for gaining a

 conviction. See, Banks, 540 U.S. at 692-694, and cases cited therein.

        Accordingly, Petitioner submits that his Brady, Giglio, Napue claims as to Jackson and

 Portelli are implied in his 2255 Motion and should be adjudicated. See Rule 15(b), Federal Rules

 of Civil Pro. In order not to delay proceedings, however, in the event the Court does not agree,

 Petitioner in a few days will be filing a motion to amend. Petitioner incorporates herein the legal

 arguments regarding Brady and Giglio contained in the motion to amend.

        This case should be dismissed due to the perjury of Jackson and the subornation of perjury

 by Mr. Portelli. See Napue v. Illinois, 360 U.S. 66, Brady, Giglio.



                                                    I

                                   ADDITIONAL OBJECTIONS

        Petitioner objects to the Ground Two conclusion of the Magistrate that Petitioner’s Ground

 2 statute of limitation claim and withdrawal from conspiracy claim as to 2006 to 2011 fails.

 Petitioner also objects to the Magistrate’s failure to discuss or rule on Petitioner’s multiple

 conspiracy claim raised at Page ID 3989 of Petitioner’s Motion (ECF 630).

        Petitioner objects to the conclusion in Ground Ten that the drug amounts utilized at

 sentencing are correct, that Petitioner is not entitled to an evidentiary hearing regarding same, and

 that the Petitioner’s sentence should not be vacated. The Magistrate also did not accept Petitioner’s

 argument that the trial Court failed to make specific findings of fact regarding Petitioner’s quantity

 objections. Petitioner objects to the foregoing.

        Petitioner objects to the conclusion in Ground 12 that Petitioner was the supplier of cocaine

 on January 31, 2011, to Anthony Edwards.



                                                    5
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7061 Filed 12/02/20 Page 6 of 17




        Petitioner objects to conclusion in Ground 16 and Ground 7 that Brady was not violated by

 virtue of the prosecutor’s failure to turn over Title III wiretap investigative tapes and reports on

 Hightower, the person that Petitioner contends was the supplier of cocaine on January 31, 2011,

 to Anthony Edwards. See Report and Recommendation at Page ID 6510.

        Petitioner objects to the failure to grant evidentiary hearing.

        Petitioner objects to the order (ECF 749) denying Petitioner’s motion for discovery (ECF

 659) of prison confinement records for Gregory Jackson. This was an egregious error given that

 paralegal Otis Peris filed an Affidavit in Support of Petitioner’s 2255 Motion (ECF 658) wherein

 the newly discovered evidence of Gregory Jackson’s prison record in 2006 and later was attached

 as Exhibit C.

        Petitioner hereby incorporates the foregoing Affidavit of Otis Paris herein and adopts all

 arguments made by Mr. Paris.

                                                  II

                                 ARGUMENT ON OBJECTIONS

 A.     Ground 10 Drug Amounts

        Petitioner specifically objected at trial that the drug quantity amounts are “not accurate and

 not supported by credible testimony.” See 2255 Motion at Page ID 3981 and 4014. Petitioner

 further objected that “Jackson did not have credible basis for his estimates”; the calculation in the

 PSI is based on 10 years and the testimony” indicated there were breaks in time when no cocaine

 was being delivered.” Petitioner tendered about 38 objections to the PSI quantity numbers.

        Gregory Jackson testified that he was a participant and recipient when Williamson brought

 cocaine to Detroit twice a month from 2000-2010 from which Jackson received at least 450

 kilograms for himself alone. See ECF 630, Page ID 3982, Response by Probation to Petitioner’s



                                                  6
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7062 Filed 12/02/20 Page 7 of 17




 Objections to Quantity. Anthony Edwards, according to the government and probation, testified

 similarly. Id.

         The above testimony is false, and Jackson lied at trial; Jackson was in prison commencing

 in 2006 for 30 months. See Exhibit B. Judgment of conviction. At trial, Petitioner and counsel

 were not aware of Jackson’s imprisonment and thus were unable to expose the lies. Jackson’s lies

 also expose Edwards lies at trial as the government’s position at sentencing was that Jackson and

 Edwards worked with Petitioner to receive the cocaine twice monthly every month for 10 years.

 See ECF 630, Page ID 3982 where probation “relied upon information provided by the government

 to prepare the offense conduct portion of the presentence investigation” and concluded that

 “Gregory Jackson and Anthony Edwards” received cocaine twice a month for 2000-2010 for a

 total of 450 kilograms, of which Jackson received 400 kilograms. If Jackson was lying about

 2006-2010, then Edwards also lied about working with Jackson to receive the cocaine in 2006-

 2010.

         Petitioner raised a “gap” argument regarding cocaine “every” month for 10 years. ECF

 630, Page ID 3981. Although Petitioner did not have the explicit gap evidence regarding Jackson

 being in prison, the issue was raised and therefore the Jackson prison issue should be considered

 as part of the original habeas claim related to sentencing. Moreover, Ground 10 objection allows

 the Court to rule on the Jackson perjury and Portelli subornation of perjury issue because the

 Ground 10 issue and objection attacks credibility, false testimony and the quantity attributable to

 Petitioner, and the Jackson/Portelli perjury also related to quantity.

         In addition, the sentencing court erred at sentencing in relying upon a PSI when facts were

 in dispute regarding drug amounts. In this case, the court merely overruled Petitioner’s objections




                                                   7
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7063 Filed 12/02/20 Page 8 of 17




 as to quantity and adopted the PSI without fact finding as required in Fed. R. Crim. Proc. 32 (i) (3)

 (B). This issue was raised by Petitioner at Page ID 4014 of his 2255 Motion.

         Withal, Petitioner’s sentence should be vacated, an evidentiary hearing should be held, and

 Petitioner should be re-sentenced. Moreover, Petitioner’s conviction should be vacated.

 B.      Ground Two Statute of Limitation and Multiple Conspiracy Claims

         Petitioner’s statute of limitation claim emerges as a viable defense with the elimination of

 cocaine deliveries from 2006-2010. There is a five – six-year gap between the Oklahoma stop in

 February 2005 and the Kendra Smart stop on February 25, 2011, and the January 31, 2011, alleged

 sale by Williamson to Edwards. With the deletion of Jackson’s testimony and Edwards testimony

 about Jackson and Edwards receiving cocaine from Petitioner in 2006-2010, there is no drug

 activity testimony for that period of time in relation to cocaine. Thus, the 5-year statute of

 limitation starts to run in February 2005 and ends in February 2010, Petitioner was indicted in

 2011. See 18 U.C.C. § 3282. The five-year gap as to cocaine is strongly indicative of withdrawal

 from cocaine conspiracy and the burden is on the government to prove that the cocaine conspiracy

 extended past February 2005. The government has not made such a showing with the testimony

 of Jackson and Edwards excluded as to 2006-2010.

         Had counsel known about Jackson/Portelli perjury, counsel would have argued a statute of

 limitations defense at trial.

         Petitioner’s multiple conspiracy argument made at Page ID 3989 of his Motion (ECF 630)

 was not ruled upon by the Magistrate. With the elimination of 2006-2010 cocaine deliveries to

 Jackson/Edwards, the multiple conspiracy argument is viable because the Kendra Smart (2-25-11)

 and Hightower allegations (1-31-2010) occur 5-6 years after the Oklahoma stop in 2005, which




                                                  8
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7064 Filed 12/02/20 Page 9 of 17




 ended the cocaine conspiracy. Petitioner contends that the 2011 allegations relate to a different

 conspiracy.

        The jury never heard a statute of limitations defense because counsel did not know Jackson

 was in prison from 2006 for 30 months. The jury never heard testimony about the 2006-2010 gap

 where Jackson was in prison and thus could not make a reasoned judgment on the multiple

 conspiracy defense raised by Petitioner.

 C.     Ground 12 Objection Regarding January 31, 2011, Sale of Cocaine

        Petitioner was denied a fair trial by admission of false testimony and insufficient evidence.

 The government contends that Petitioner, not Hightower, sold cocaine to Edwards on January 31,

 2011, for delivery to Jones. Petitioner contends that Hightower sold the 4 kilos of cocaine to

 Edwards. Petitioner contends that mere suspicion or speculation will not support an allegation

 against him, and that the government’s proof was not beyond a reasonable doubt.

        In this case, the government’s theory was that Petitioner was at 19729 Snowden in Detroit

 in a black pick-up truck at 1:48 p.m.; Edwards exits Snowden and enters the passenger seat of the

 black pick-up. Edwards was observed carrying a white sheet and goes to rear of black pick-up and

 wraps the sheet around an unknown object and enters Snowden and the black pick-up departs at

 2:08 p.m.

        Petitioner relies on the “innocent purpose” doctrine of United States v. Gutierrez, 559 F.

 2nd 1278 (5th Cir. 1977): “to establish the intent essential to a conviction for conspiracy the

 evidence of knowledge must be clear and not equivocal. A suspicion, however strong, will not

 serve in lieu of proof.” There were others present entering Snowden with objects around the same

 time Edwards entered with the sheet. For example, at 2:15 p.m. a black male wearing all black

 entered Snowden, two black males assisted a black female bringing a laundry basket into a



                                                 9
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7065 Filed 12/02/20 Page 10 of 17




  residence near Snowden and an older black male entered Snowden. (See Exhibit C). The

  government intercepted Sailor Hat [who is Hightower] (313-221-3885; Session 146) who was

  present on Snowden when he (Hightower) called and told Edwards he was outside (See Exhibit D

  at Bates stamp 001168-69). Edwards was observed standing next to a black Jeep (See Exhibit C)

  (the same kind of vehicle that was described in session 205 by Anthony Edwards in which Edwards

  was later heard telling someone it was Sailor Hat, that got 4 kilograms on January 31, 2011, and

  Edwards testified it was Hightower in the Jeep outside at 2:38 p.m. See Exhibit C, particularly the

  statement that Edwards was standing by the black Jeep at Page ID 4258; Vol. 5, Jury Tr., pages

  650-657).

  D.     Ground 16 and Ground 7 Objections Regarding Brady, Giglio and Napue v. Illinois

         Violations

         The Brady, Giglio and Napue grand jury violations set forth by Petitioner on relate to false

  testimony given in grand jury regarding the January 31, 2011, alleged sale of and false testimony

  regarding the amount of money seizures from Petitioner.

         Petitioner objects to the Magistrate’s conclusion that such testimony was not false and/or

  that the testimony did not deny Petitioner due process. The government also refused to disclose

  to the defense Hightower’s wiretap calls and pen register despite request therefor and Petitioner

  objects to the trial court’s ruling and/or Magistrate’s finding that Hightower’s wiretap is not

  relevant because Petitioner is not on calls. See ECF No. 685. But that is the point, a Hightower

  wiretap without Williamson conversations is also evidence that multiple conspiracies existed in

  2010 and later.




                                                  10
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7066 Filed 12/02/20 Page 11 of 17




            Petitioner asserts that Paris’ affidavit5 shows that Hightower was in fact on Snowden on

  January 31, 2011, as shown below and by the phone number used by Hightower since November

  25, 2010 as follows:

            On November 25, 2010 Edwards received a phone call from “313-221-3855, this person

  told him that this was his new number and during the conversation he wished him Thanksgiving

  (see Discovery 001666 at session 348 at Exhibit D), this number is Hightower’s as shown below

  and confirmed by Edwards during trial as follows:

            “Q Okay. What about the older black man that entered the house? Was that O-
            Head or Hightower? A I don’t know – I don’t know O-Head. Hightower never
            came in. Q Hightower is just outside? A He wasn’t – he never came in the house.
            Q He was outside? A He never comes in the House. Q So he waited outside? A
            yes. Q He was in the Jeep, wasn’t he? A I don’t recall what he was in. Q And he
            sent his people in with the cocaine, didn’t he? A No.” Pages 634-635 Jury Trial-
            Vol. 6 12/10/2014 Edwards.

            “BY MR. EARLY: Q Is that you on the phone there, sir? A Yes, it is. Q Who are
            you talking to? A DZ. Q And you talked about Sailor having some for you? A No,
            Sailor Hat, that’s something we call – that was a nickname we called the guy, Sailor
            Hat. Q He had something for you? A That’s Hightower.” Page 656 Jury Trial –
            Vol. 6 12/10/2014 Edwards.

            This evidence is reconfirmed below by the testimony of Agent Robinson:

            “BY MR. EARLY: Q Okay. Mr. Robinson, if I show you the call log, would you
            be able to look at that call log and determine the telephone number that was calling
            Mr. Edwards on the calls that I played? A Yes. If the number is on the call log, I
            would be able to tell you what number is on there. Q Fine. Thank you. Would you
            come over please and look at the call log on the screen – or you can put it on the
            screen? MR. EARLY: Okay. Would you show us tape number 14?”

            “BY MR. EARLY: What was the calling number? You’re referring to session
            number 14 here? Tape number 14, yes, sir, session 14. Okay. Session 14 is saying
            that associated number is (313) 221-3855. Q Okay. And then tape number 33,
            which was the other one I played, where they were asking for four also. Okay, A
            Session number 33 would be (313) 221-3855. Q So that’s the same call number as
            the first call? A That is the same number. Q Okay. Tape number 38 where they say
            they’re going to wait until tomorrow, that’s the one we played, what’s tape 38? A
            Tape 38, I’m familiar with that number, but that’s (313) 694-1316. Q That’s Jones’

  5
      Recognized and discussed at Page ID 6510 of the Report and Recommendation.

                                                         11
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7067 Filed 12/02/20 Page 12 of 17




         number A That’s correct. Q That’s Jones and Edwards saying they’re going to wait
         for tomorrow then?” Jury Trial, Vol. 5, Page 486-488.


         The 30-Day Report Warrant Application (Exhibit D) for Target Telephone “(248-470-

  2486)” between February 16, 2011 and February 25, 2011 states that: “Agents have identified

  Hightower as a kilogram quantity cocaine distributor and Jones has facilitated cocaine deals with

  Edwards. On January 31, 2011, Isaac Sheppard was arrested following a police pursuit that

  resulted in the seizure of a kilogram of cocaine that is believed to have been supplied by Edwards

  and Jones. Exhibit D at pages 4-5.

         Defendant asserts that on January 30, 2011, after Jones was heard in call session 31

  ordering four (4) kilograms, Edwards called his supplier, Hightower, at (“313-221-3855), in

  session 33 in which Edwards inquired about the four (4) kilograms that Jones just called Edwards

  for. Edwards placed a call, session 38, and told Jones to wait until tomorrow. The date Edwards

  and Jones sold to Shepperd on January 31, 2011 had nothing to do with Williamson.

         “A That’s Jones’ number, the 694-1316. Q Okay. Then we will go to 146 was the
         last one that I played, which is where they said, “I’m outside,” on January 31st, 146.
         Is that the 221 number again? A That is the 221 number, yes. Q Okay. Then that’s
         the same number as earlier, when they were ordering four on take 14, for example?
         A It was the same number as earlier, the content of the conversation.”


  Pages, 486-488 Jury Trial-Vol. 5 12/9/2014.

         When looking at Discovery 001675 in session 27 (Exhibit F) by the phone number “(586)

  477-7041.” On January 28, 2011, Williamson is telling Edwards that he will be in Detroit

  tomorrow to bring in the Marijuana and that he was going to tell Daryl Sewell, that Edwards was

  going to pay in, to get some for the next load of Marijuana so he, Sewell will be ready for another

  load the following week in February of 2011. In light of this information the government knew

  that when Williamson was telling Edwards that he was about to snatch on January 31, 2011 at

                                                  12
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7068 Filed 12/02/20 Page 13 of 17




  session 164, that they are talking about Marijuana not Cocaine. Williamson was in Arizona with

  Sewell on January 28, 2011 during this call session 27.

         In light of the foregoing the testimony presented to the grand jury regarding Williamson

  being the supplier of 4 kilos on January 31, 2011, was false.

         To further show that the defendant received an unfair trial in violation of his Fifth and Sixth

  Amendment rights, and the prosecutor’s misconduct, for example: (a) the Government had three

  (3) weeks to present their case, defendant had four (4) hours (b) the Government was allowed to

  present taped recorded conversations on January 30, 2011 where Jones was inquiring about four

  (4) kilograms of cocaine (session 31) from Edwards and their theory that, that phone call was in

  relation with a phone call on January 31, 2011, where Edwards contacts the defendant for

  Marijuana at session 164, where Edwards testifies that it is Cocaine when it was not.

         Moreover, the Court intervened continually on the side of the prosecution when the

  defendant tried to prove that Discovery 001675 at session 31 and 33 by the phone number “(313)

  221-3855” were related and showed the true supplier Hightower. On January 31, 2011, and before

  by other taped recorded conversations leading up to that event and after, the transaction of January

  28, 2011, with an unknown buyer as shown at Discovery 001675 in session 14, 285, and 185 where

  Edwards identify Hightower as Sailor Hat, to Dennis Tate in furtherance of the criminal venture,

  and again on January 31, 2011 at Discovery 001675 in session 146 by the phone number “(313)

  221-3855” in which Edwards’ testified: (“Q Okay. What about the older black man that entered

  the house? Was that O-Head or Hightower? A I don’t know – I don’t know O-Head. Hightower

  never came in. Q Hightower is just outside? A He wasn’t – he never came in the house. Q He was

  outside? A He never comes in the house. Q So he waited outside? A Yes. Q He was in the Jeep,

  wasn’t he A I don’t recall what he was in.”) to that fact (Page 650 of Jury Trial-Vol. 6 12/10/2011);



                                                   13
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7069 Filed 12/02/20 Page 14 of 17




  (c) the judge intervened continually on the side of the prosecution during cross examination of

  Anthony Edwards and it affected counsel’s ability to effectively cross examine Edwards in

  violation of defendant’s Sixth Amendment right to effective assistance of counsel; and (d)

  defendant was denied a fair trial and the assistance of counsel when the trial court made remarks

  during trial which disparaged the defense, interfered with the defense examination of witnesses

  Edwards, Smart and Greg Jackson, denied the defense the opportunity to play a sufficient number

  of wiretap tapes at trial, and generally expressed its displeasure with Williamson’s challenging or

  presenting evidence in this case as shown further below.

         Government misconduct is further shown in the attached Warrant Application (Exhibit D)

  where the Agent is referring to events in February of 2011 that happened on January 31, 2011.

         The prosecution’s own evidence shows that quantities attributed to Williamson after

  Williamson withdrew from the conspiracy in 2005 and after Jackson went to prison in 2006 are

  minimal compared to the quantity attributed at sentencing. See Exhibit G where Williamson is

  attributed 500 pounds of marijuana and 63 kilograms of cocaine by the government in a bates

  stamp document. Because the conspiracy had ended, the amounts attributable to Williamson

  should be reduced further to just the incidents where Williamson’s name is listed. Similarly, the

  call logs for Edwards’ phone, Exhibit H, show that Williamson and Edwards communicated little,

  while Edwards and Hightower communicated constantly. These records support Williamson’s

  argument then he was not involved in cocaine conspiracy during the listed time periods 2010

  forward.




                                                  14
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7070 Filed 12/02/20 Page 15 of 17




                                                  III

                     OBJECTIONS TO RULING ON DISCOVERY MOTION

         Petitioner’s discovery motion for information about Gregory Jackson’s prison

  confinement, when combined which paralegal Otis Paris’ Affidavit (ECF #658, page ID 4229)

  disclosing the Judgment and prison sentence, clearly should have been granted. This “gap” issue

  was clearly raised in relation to quantity at sentencing and in the 2255 Motion and also related to

  Brady, Giglio, Napue issues raised by implication in the 2255 Motion. As such, the motion for

  discovery should have been granted.




                                                  15
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7071 Filed 12/02/20 Page 16 of 17




                                                   CONCLUSION

             The sentencing should be vacated as the sentencing court never made findings of fact as to

  quantity and merely adopted the PSI conclusion and the quantity determination was based on

  perjured testimony. The conviction should be set aside because Jackson committed perjury, the

  prosecutor allowed the witness Jackson to commit perjury and did not correct and the prosecutor

  suborned perjury by encouraging Jackson to lie and testify he was on probation when in fact he

  was in prison. Petitioner was denied due process and denied a fair trial and sentencing under the

  Fifth and Sixth Amendments to the Constitution of the United States. Perjury by government

  witness and the subornation of perjury by the prosecutor should not be tolerated by the court.

                                                                 Respectfully submitted,



                                                                 _____/s/ S. Allen Early____________
                                                                 S. Allen Early (P 13077)
                                                                 Attorney for Petitioner6
                                                                 670 Shelby, Suite 425
                                                                 Detroit, MI 48226
                                                                 (313) 962-2320
  December 2, 2020




  6
      Counsel hereby enters an Appearance as Counsel for Petitioner in the 2255 Motion proceeding.

                                                           16
Case 2:11-cr-20564-MAG-MKM ECF No. 792, PageID.7072 Filed 12/02/20 Page 17 of 17




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was served upon counsel of record

  via the court’s ECF system to their respective email address on December 2, 2020.



                                                            ____/s/ S. Allen Early____________
                                                            S. Allen Early (P 13077)

  December 2, 2020




                                                17
